IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 12, 2007
                                No. 07-40225
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ARMANDO ARMENDARIZ-MORENO, also known as Armando Moreno-Ortiz

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 1:06-CR-1029-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Armando Armendariz-Moreno (Armendariz) pleaded guilty to illegal
reentry after deportation and after having been convicted of an aggravated
felony.
      On appeal, Armendariz challenges the district court’s characterization of
his prior Texas conviction of unauthorized use of a motor vehicle as an
aggravated felony for sentencing purposes. Armendariz concedes that this issue
is foreclosed, but he nevertheless seeks to preserve it for Supreme Court review

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                    No. 07-40225

in light of the Supreme Court’s decision in Leocal v. Ashcroft, 543 U.S. 1 (2004).
As Armendariz concedes, this issue is foreclosed. See Brieva-Perez v. Gonzales,
482 F.3d 356, 360-61 (5th Cir. 2007); United States v. Galvan-Rodriguez, 169
F.3d 217, 219-20 (5th Cir. 1999).
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Armendariz also
challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. This court has held that this issue is
“fully foreclosed from further debate.” United States v. Pineda-Arrellano, 492
F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug. 28, 2007) (No. 07-6202).
      AFFIRMED.




                                          2